Citation Nr: 1439378	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-28 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic right hip disability to include as being secondary to the appellant's service-connected bilateral pes planus.

2.  Entitlement to service connection for a chronic right knee disability to include as being secondary to the appellant's service-connected bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from August 1962 to August 1965.

This matter has come before the Board of Veterans' Appeals, hereinafter the Board, from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Following the perfection of his appeal, the appellant proffered testimony before the undersigned Veterans Law Judge at the RO in March 2014.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

Regrettably, the issues involving service connection for disabilities of the hip and knee must be remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.   


REMAND

The appellant has come before the VA requesting that service connection be granted for a chronic right hip disability and a right knee disorder.  The appellant has contended that he now has disabilities of the right knee and hip secondary to his service-connected foot disabilities.  Alternatively, he has also claimed that the right knee condition is the residuals of an injury he endured to the knee while on active duty.  

To support his claim for benefits, the appellant has pointed to a private podiatrist's opinion of December 2012.  In that opinion, the podiatrist provided the following:

I have reviewed patient [the appellant's name] long history of Posterior Tibial Tendon Dysfunction and Degenerative Joint Disease, and in my opinion it is more likely than not that conditions are related to veteran's service.  These conditions cause knee, leg, and back problems as well.  I base my opinion on this because this is a progressive degenerative problem best treated surgically as he has failed conservative treatment.  

Contras to the opinion provided by the podiatrist are two reports from VA health care providers.  The first health care provider proffered an opinion in February 2013.  The orthopedic surgeon indicated that the appellant did not have any type of right hip disorder and then he wrote:

	. . . and therefore do not see how one could claim his foot trouble caused the sore right hip when the him is normal without disease.  

With respect to the documented right knee disorder, the doctor scribed the following:

C-file reviewed.  His early right knee DJD is not due to his right foot condition nor due I feel is aggravated by the flat foot.  

A VA physician's assistant provided additional information in a medical report from April 2013.  In that report, the assistant opined:

The claimed condition is less likely than not . .  . proximately due to or the result of the Veteran's service connection condition. . . . 

Rationale:  Review of entire C-file, including the tabbed evidence noted in 2507; previous ratings & compensation examinations; and review of the medical literature, which does not support the theory of dysfunction in one joint causing dysfunction in another.  Nor is it aggravated beyond its natural progression, based on the same rationale.  

In all three instances, each health care provider merely offered a one sentence hypothesis without providing any type of explanation or rationale.  

When VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  More importantly, the Court, in Black v. Brown, 5 Vet. App. 177, 180 (1993), stated that the Board may discount medical opinions that amount to general conclusions based on history furnished by a veteran and that are unsupported by the clinical evidence.  

With respect to all three opinions noted above, all of the statements consisted of a one line sentence without any discussion of all of the relevant fact s and without any supporting facts.  As such, to depend on those opinions to either grant or deny the appellant's claim would not withstand judicial scrutiny since they are not entitled to any probative weight.  See Hernandez-Toyens, supra.  To be adequate, more than a diagnosis or a sentence fragment needs to be expressed that the etiology of a particular condition is known or is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation needs to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.); see Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  As such, the Board finds that all three statements are insufficient and the claim must be returned to the AMC so that further development may be accomplished. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the AMC for the following redevelopment:

Accordingly, further appellate consideration will be deferred and the case is again REMANDED to the AMC for the following, previously-requested, development:

1.  The AMC shall contact the appellant and ask that he identify all sources of medical treatment received since January 2013 for the disabilities now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims file) should then be requested.  All records, including all computer and Virtual VA medical treatment records, obtained must be added to the claims file.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).

2.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the AMC should arrange for the appellant to undergo another examination with respect to the claims involving a right hip disability and a right knee disability.  The appellant should be examined by a physician.  If possible, the examination should not be accomplished by the medical doctor who provided the VA examination in 2012.  The purpose of the examination is to ascertain whether the appellant is now suffering from a disability of the right hip and right knee, to include as being due to the service-connected bilateral foot disorder, or whether the purported disabilities were caused by or the result of or began during the appellant's military service. 

 It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the physician cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

The claims folder, including any documents obtained as a result of this Remand, should be made available to the physician for review before the examination and the physician is asked to indicate that he or she has reviewed the claims folder.

The examination report should be comprehensive and should include rationales for all opinions and conclusions reached.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  If the physician concludes that the appellant's claimed disorders are not service-related or have not been caused or aggravated by a service-connected disorder (flat feet), he or she should explain in detail the reasoning behind this determination.

It is further requested that the physician discuss any seemingly inconsistent and contradictory opinions contained in the claims folder.  

3.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the AMC.  

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





